PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR 2012 · 2012 revenue was $19.3 million for the fourth quarter and $76.3 million for the full year. · 2012 operating income was $9.5 million for the fourth quarter and $37.2 million for the full year. · 2012 GAAP diluted earnings per share was $0.08 for the fourth quarter and $0.32 for the full year.For the same periods, non-GAAP diluted earnings per share was $0.08 and $0.31, respectively. · Declared a year-end dividend of $0.16 per share - in line with the targeted cash dividend ratio of 70% to 80% of non-GAAP net income. NEW YORK, NEW YORK, February 12, 2013 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following U.S. GAAP (U.S. Generally Accepted Accounting Principles) and non-GAAP basic and diluted net income and earnings per share for the three and twelve months ended December 31, 2012 and 2011 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months Ended For the Three Months Ended December 31, December 31, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ GAAP Basis Non-GAAP Basis For the Twelve Months Ended For the Twelve Months Ended December 31, December 31, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ The results for the three and twelve months ended December 31, 2012 and 2011 include recurring adjustments related to the Company’s tax receivable agreement and the associated liability to its selling and converting shareholders, in addition to the adjustments related to certain one-time charges recognized in operating expense in the fourth quarter of 2011.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted earnings per share were $5.2million and $0.08, respectively, for the three months ended December 31, 2012, and $5.1million and $0.08, respectively, for the three months ended December 31, 2011.Non-GAAP diluted net income and non-GAAP diluted earnings per share were $20.4 million and $0.31, respectively, for the twelve months ended December 31, 2012 and $23.2 million and $0.36, respectively, for the twelve months ended December 31, 2011.GAAP and non-GAAP net income for diluted earnings per share generally assume all operating company membership units are converted into Company stock at the beginning of the reporting period, and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate, exclusive of the adjustments noted above and other one-time adjustments.When this conversion results in an increase in earnings per share or a decrease in loss per share, diluted net income and diluted earnings per share are assumed to be equal to basic net income and basic earnings per share for the reporting period. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.It believes the non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. Assets Under Management (unaudited) ($ billions) Three Months Ended Twelve Months Ended December 31, September 30, December 31, December 31, December 31, Institutional Accounts Assets Beginning of Period $ Inflows Outflows ) Net Flows ) Market Appreciation/(Depreciation) ) End of Period $ Retail Accounts Assets Beginning of Period Assets $ Inflows Outflows ) Net Flows ) ) Market Appreciation/(Depreciation) ) End of Period $ Total Assets Beginning of Period $ Inflows Outflows ) Net Flows ) ) ) Market Appreciation/(Depreciation) ) End of Period $ Financial Discussion Revenue (unaudited) ($ thousands) Three Months Ended December 31, September 30, December 31, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Twelve Months Ended December 31, December 31, Institutional Accounts $ $ Retail Accounts Total $ $ Revenue was $19.3 million for the fourth quarter of 2012, an increase of 2.0% from $18.9 million for the fourth quarter of 2011, and an increase of 2.4% from $18.9 million for the third quarter of 2012.For the twelve months ended December 31, 2012, revenues were $76.3 million, a decrease of 8.1%, from $83.0 million, for the twelve months ended December 31, 2011. Average assets under management for the fourth quarter of 2012 was $16.8 billion, an increase of 27.3% from $13.2 billion for the fourth quarter of 2011, and an increase of 13.5% from $14.8 billion for the third quarter of 2012.The increase from the fourth quarter of 2011 and from the third quarter of 2012 was primarily due to the full quarter impact of the large inflow associated with the Company’s assignment to manage 28% of the Vanguard Windsor Fund as of the beginning of August 2012. The weighted average fee rate was 0.461% for the fourth quarter of 2012, decreasing from 0.573% for the fourth quarter of 2011, and from 0.508% for the third quarter of 2012.The decrease from the fourth quarter of 2011 was primarily due to performance fees recognized during the fourth quarter of 2011 combined with a higher mix of assets in the Company’s retail Large Cap Expanded Value strategy (formerly known as Large Cap Diversified Value) driven by the Vanguard assignment, which carries a lower fee.The full quarter impact of the higher mix of assets in the Company’s retail Large Cap Expanded Value strategy also drove the variance from the third quarter of 2012. The weighted average fee rate for institutional accounts was 0.569% for the fourth quarter of 2012, decreasing from 0.608% for the fourth quarter of 2011, and decreasing from 0.575% for the third quarter of 2012.The net decrease from the fourth quarter of 2011 was primarily due to performance fees recognized in the fourth quarter of 2011, partially offset by a higher mix of assets in the Company’s Global strategy, which generally carries higher fee rates.The decrease from the third quarter of 2012 was due to the timing of asset flows in our institutional accounts. The weighted average fee rate for retail accounts was 0.248% for the fourth quarter of 2012, decreasing from 0.407% for the fourth quarter of 2011, and from 0.321% for the third quarter of 2012. The decrease from the fourth quarter of 2011 and from the third quarter of 2012 was primarily due to the full quarter impact of the Vanguard assignment. Total operating expenses were $9.8 million in the fourth quarter of 2012, decreasing from $14.8 million in the fourth quarter of 2011 and increasing from $9.5 million for the third quarter of 2012.The increase from the third quarter of 2012 was a result of fluctuations in various expense categories and a slight increase in compensation cost.The decrease in quarterly operating expenses year-over-year was primarily due to one-time charges associated with the sublease of excess real estate and a charge related to certain employee departures during the fourth quarter of 2011.A reconciliation of GAAP to non-GAAP operating expenses is shown below: Operating Expenses (unaudited) ($ thousands) Three Months Ended December 31, September 30, December 31, Compensation and Benefits Expense $ $ $ General and Administrative Expense GAAP Operating Expenses One-time Charges - - ) Non-GAAP Operating Expenses $ $ $ Twelve Months Ended December 31, December 31, Compensation and Benefits Expense $ $ General and Administrative Expense GAAP Operating Expenses One-time Charges - ) Non-GAAP Operating Expenses $ $ As of December 31, 2012, employee headcount was 70, up from 67 at December 31, 2011 and from 68 at September 30, 2012. The operating margin was 49.0% on a GAAP basis for the fourth quarter of 2012, compared to 21.6% for the fourth quarter of 2011, and 49.9% for the third quarter of 2012.The operating margin was 46.9% on a non-GAAP basis for the fourth quarter of 2011. Other income/(expense) were income of $0.2 million and $1.5 million for the fourth quarters of 2012 and 2011, respectively, and an expense of $1.2 million for the third quarter of 2012.Other income/(expense) includes the net realized and unrealized gain/(loss) recognized by the Company on its direct investments, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.A portion of realized and unrealized gain/(loss) associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.Fourth quarter 2012 other income/(expense) also included an expense of $0.3 million associated with an increase in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated income of $0.7 million in the fourth quarter of 2011 and an expense of $1.7 million in the third quarter of 2012.Details of other income/(expense), as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended December 31, September 30, December 31, Net Interest and Dividend Income $
